Citation Nr: 1703537	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-47 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1960 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a compensable rating for his service-connected bilateral hearing loss. 

The Veteran was afforded two VA audio examinations to determine the current severity of his bilateral hearing loss in September 2009 and August 2014. The evidentiary record also contains a statement by the Veteran during the September 2016 hearing indicating that he had undergone additional audiological testing at a VA facility in August 2016; the results of an audiogram or further testing are not included in the record. Additionally, the Veteran identified private treatment records at Harvard Vanguard Medical Associates. for the period of September 2016 to the present that are relevant to his claim. He executed an authorization and release to VA of these treatment records; however, the records request was rejected, due to a missing signature date on the release form. Therefore, the treatment records from Harvard Vanguard Medical Associates. are also not included in the record. The Board notes that a letter from Dr. M. M. confirms a physical examination of the Veteran in September 2016 and a diagnosis of serous otitis media of the left ear, but no further treatment records from Harvard Vanguard Medical Associates. are included.

Because VA has been put on notice that there is outstanding evidence that may contain information and evidence relevant to the claim on appeal - particularly the current severity of the Veteran's bilateral hearing loss - the AOJ must attempt to obtain such evidence, as the Board is unable to determine that no reasonable possibility exists that obtaining such evidence would assist the Veteran in substantiating his claim. See 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain a copy of the audiological testing conducted at the VA Medical Center in Jamaica Plains, Massachusetts, in August 2016. Any negative attempts to obtain this evidence must be documented in the claims file.

2. Obtain any outstanding private treatment records, specifically to include records from Harvard Vanguard Medical Associates. from September 2016 to the present. The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.

3. Also obtain any outstanding VA audiological treatment records dated from January 2015 to the present, ensuring that the findings of any VA audiograms conducted during that time period are included in the evidence obtained.  

4. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




